Ex 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS APRIL TRAFFIC DALLAS, TEXAS – May 6, 2010 Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 6.5 billion revenue passenger miles (RPMs) in April 2010, a 0.6 percent decrease from the RPMs flown in April 2009.Available seat miles (ASMs) decreased 2.9 percent to 8.2 billion from the April 2009 level of 8.5 billion.The load factor for the month was 78.8 percent, compared to 77.0 percent for the same period last year.For April 2010, passenger revenue per ASM is estimated to have increased in the 18 to 19 percent range as compared to April 2009. For the first four months of 2010, Southwest flew 23.6 billion RPMs, compared to 23.4 billion RPMs for the same period in 2009, an increase of 1.0 percent.Available seat miles decreased 5.5 percent to 30.8 billion from the 2009 level of 32.6billion.The year-to-date load factor was 76.7 percent, compared to 71.7 percent for the same period last year. This release, as well as past news releases on Southwest, are available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS APRIL CHANGE Revenue passengers carried )% Enplaned passengers % Revenue passenger miles (000) )% Available seat miles (000) )% Load factor % % 1.8 pts. Average length of haul % Trips flown )% YEAR-TO-DATE CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) )% Load factor % % 5.0 pts. Average length of haul % Trips flown )% ***
